 


110 HR 372 IH: Freedom from Automated Political Calls Act
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 372 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Altmire introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to revise the regulations regarding the Do-not-call registry to prohibit politically-oriented recorded message telephone calls to telephone numbers listed on that registry. 
 
 
1.Short titleThis Act may be cited as the Freedom from Automated Political Calls Act.  
2.Politically-oriented recorded message calls prohibited 
(a)ProhibitionNot later than 90 days after the date of enactment of this Act, the Federal Trade Commission shall revise the do-not-call registry provisions of the Telemarketing Sales Rule (16 C.F.R. 310.1 et seq.) to prohibit politically-oriented recorded message telephone calls to telephone numbers listed on that registry. 
(b)Definition of politically-oriented recorded message callsFor purposes of this section, the term politically-oriented recorded message telephone call means any outbound telephone call— 
(1)in which a person is not available to speak with the person answering the call, and the call instead plays a recorded message; and  
(2)whose purpose is to promote, advertise, campaign, or solicit donations, for or against any political candidate or regarding any political issue, or uses in the recorded message any political candidate’s name.
 
